Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered November 3, 1982, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The testimony of the witness who identified the defendant was consistent with the other eyewitness’s testimony. She *402knew the defendant by name prior to the night of the shooting and had an opportunity to view the defendant for 3 or 4 minutes before the shots were fired. She identified the defendant as the shooter on at least three occasions: first, to the police; second, in a lineup; and finally, at trial. The identification evidence was, therefore, sufficient (see, People v Contes, 60 NY2d 620, 621). The defendant’s claimed error of law in the court’s charge to the jury was not preserved for appellate review (see, People v Thomas, 50 NY2d 467; People v Tarsia, 50 NY2d 1, 9-10). Mangano, J. P., Gibbons, Niehoff and Spatt, JJ., concur.